Citation Nr: 0103243	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-01 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from June 1952 to February 
1972.  He died in May 1998 and the appellant is his widow.

The appeal arises from the August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, denying service connection for the cause 
of the veteran's death, and denying eligibility for 
Dependent's Educational Assistance under 38 U.S.C.A. Chapter 
35.

In the course of appeal the appellant testified at a hearing 
before the undersigned Board member in Washington, D.C. in 
November 2000.  A transcript of that hearing is contained in 
the claims folder.  Following the hearing additional medical 
evidence was submitted with waiver of RO consideration.


REMAND

The death certificate shows that the veteran died in May 
1998, at age 64, from stroke with associated basilar artery 
aneurysm.  No other significant conditions were listed as 
contributing to death.  At the time of death, the veteran was 
service connected for residuals of gunshot wound to the left 
sacrum, rated 20 percent disabling, residuals of shell 
fragment wound to the right thigh, rated noncompensably 
disabling, and appendectomy, rated noncompensably disabling.

Upon service enlistment examination in June 1952, neurology 
was normal, and blood pressure was 118/78.  

Service medical records contain a report of medical treatment 
in March 1955 for a brain concussion.  The veteran was 
reportedly a passenger in an automobile that hit a freight 
train.  A sick call record reflects that the veteran was 
admitted directly to the U.S. Naval Hospital, San Diego, 
California, with a diagnosis of head injury.  The veteran was 
briefly rendered unconscious by the accident, and he was 
admitted to the hospital in a semiconscious state with some 
superficial facial lacerations and a right frontal scalp 
hematoma.  There were no focal neurological signs.  Skull 
X-rays were negative.  Shortly after admission the veteran 
rapidly gained orientation and ambulated; he then had no 
complaints.  There was no evidence of complication of head 
injury. 

Service medical records include sick call treatments for 
headache once in April 1955 and once in May 1955.  He was 
treated with aspirin in each case.  In April 1955 in the San 
Diego Naval hospital, the diagnosis of head injury previously 
assigned in March 1955 was revised to concussion of the 
brain.

Upon service reenlistment examination in November 1955, 
neurology was normal, and blood pressure was 118/72 seated 
and 120/76 standing.

Upon service reenlistment examination in August 1959, 
neurology was normal, and blood pressure was 124/76 seated, 
120/74 lying down, and 122/80 standing. 

In May 1961 the veteran had sick call treatment for 
"[t]ension headaches, as before."  The medical practitioner 
prescribed periodic rest, Meprobamate, and Darvon.

In March 1962 X-rays were taken of the chest and cervical 
spine; the X-rays were negative.  

Also in March 1962 the veteran had sick call treatment for 
complaints of severe nuchal headache of one week duration.  
He denied emotional problems.  The veteran also reported 
general malaise, dyspnea on exertion, and palpitations and 
dizziness on exertion.  On examination, the head, eyes, ears, 
nose, and throat were negative.  There was slight tenderness 
over the upper cervical spine.  Pain radiated to the cervical 
spine on tapping the top of the head (sic).  The examiner 
assessed tension headache, rule out other medical conditions.  
The examiner prescribed Meprobamate and other medications.  

A September 1962 emergency room record notes that the veteran 
suffered whiplash that night in an automobile accident when 
the car he was a passenger in was struck from behind. The 
veteran suffered contusion to the cervical and lumbar spine 
regions.  The veteran had immediate severe cervical pain 
without radiation.  Upon examination, there was marked 
tenderness over the spinous process of C3.  Neurological 
examination was "completely within normal limits."

A September 1962 record of service hospitalization at Tripler 
Army Hospital on Ford Island notes the veteran's report that 
his neck first hyperextended and then flexed by the force of 
his automobile accident. The low back was also affected in 
the accident.  There was no loss of consciousness and no 
history of gross neurological changes.  On examination, pulse 
was 84 and blood pressure was 138/100.  The veteran was in 
moderate distress.  There was limitation of motion of the 
neck and tenderness over the spinous processes at 
approximately C3 to C5, with a loss of normal cervical 
lordosis.  No swelling was evident.  There was bilateral 
posterior cervical muscle spasm.  Upon detailed neurological 
examination there was no evidence of sensory or motor deficit 
anywhere, with no paresthesias or tingling in the 
extremities.  X-rays of the cervical spine revealed no 
abnormalities.  Based on his complaints of severe neck pain, 
the veteran was treated with bed rest on a firm mattress for 
72 hours.  He was thereafter started on physical therapy and 
rapidly regained full range of motion of the neck.  
Diagnosis, in pertinent part, was contusion to the cervical 
spine.  The veteran was discharged to light duty for three 
weeks.  

The veteran underwent orthopedic examination in service in 
October 1962 for continued complaints of discomfort in the 
mid-lumbar region.  He reported that his neck was no longer 
troublesome. 

In service in October 1962 the veteran received treatment 
including for pain on sudden movement of the neck, with a 
history noted of past whiplash injury.  

In service in December 1962 the veteran was treated for 
recurrent upper cervical spasm and pain.  On examination, 
there was full range of motion with pain on extremes in all 
directions, most notably on extension.  There was tenderness 
and minimal spasm of the upper cervical paravertebral area.  
The examiner assessed cervical myofascitis, probably 
secondary to whiplash injury three months prior and 
precipitated by minor trauma.  Prescriptions included heat 
treatment, Robaxin, and Darvon.

In service in January 1963 the veteran was again seen for 
cervical pain.  He reported being much improved.  On 
examination range of motion was full in all directions.  
There was still tenderness over the upper ligamentum nuchae.  
Continued heat and Darvon were prescribed.  

Later in January 1963 the veteran was seen again for 
recurrence of upper cervical spine tenderness.  Examination 
was otherwise negative.  Heat, Darvon, and Robaxin were 
prescribed.  

In service in February 1963 the veteran underwent orthopedic 
examination based on referral from the dispensary for 
repeatedly complaining of neck pain and back pain.  On the 
day of examination the veteran stated that he had no 
discomfort in the neck or back.  On examination, in pertinent 
part, the veteran had full, pain-free motion of the neck.  

In service in June 1963, upon treatment for pain in the chest 
and right shoulder, a blood pressure reading was 120/80.  

In service in August 1963 the veteran was treated for 
headaches with dizziness.  This was noted to be a recurrence 
of occipital-nuchal headache.  Dizziness lasted two to three 
days without vertigo, nausea, or vomiting.  Darvon and 
Meprobamate were prescribed.  

In service in September 1963 the veteran was treated for 
headaches, which were noted to be the same as many past 
attacks.  However, this one was reportedly related to family 
problems.  Meprobamate and Darvon were continued.  

In service in April 1964 the veteran was treated for headache 
in the occipital region and down the back of the neck of four 
days duration.  The examiner assessed tension headache, and 
prescribed Darvon and Paraflex.
 
Upon examination in August 1964, neurology was normal, and 
blood pressure seated was 124/86.  A history was noted of 
contusion to the cervical and lumbar spine in September 1962, 
with no sequelae.  In an associated report of medical 
history, the veteran reported, in pertinent part, having 
frequent or severe headache.

Upon service reenlistment examination in May 1965, neurology 
was normal, and blood pressure was 114/74 seated.  The 
veteran reported occasional cervical and lumbar area muscle 
pain, responding well to heat, rest, muscle relaxants, and 
flexion exercises.  

In service in October 1965 the veteran was treated for 
headache with a heating pad to the neck.  

In service in August 1966 the veteran was treated for 
headache and pain in the back of the head and neck.  He 
reported an injury one week prior involving a wave while on a 
raft at the beach, causing hyperextension of the neck.  He 
reported that he was getting better but that he still had not 
fully recovered.  Upon examination, the veteran had full 
range of motion of the neck but pain bilaterally in the 
nuchal area.  There was no bony tenderness and no muscle 
spasm.  The examiner diagnosed cervical strain, and 
prescribed heat and medication including Meprobamate and 
Darvon.

The veteran was treated in service in May 1967 for complaints 
of abdominal pain for multiple hours.  Temperature was 98.4, 
pulse was 100, respirations were 12, and blood pressure was 
142/90.  The examiner assessed rule out perforated peptic 
ulcer, and recommended a surgical consultation.  A 
consultation evaluation request record in May 1967 noted that 
the veteran's epigastric pain had gradually become severe.  
The request recorded a blood pressure reading of 130/94 with 
pulse of 68 and respirations of 20.  

The veteran was treated in service in February 1968 for 
complaints of dull and cramping right upper quadrant 
epigastric pain for the prior twelve hours with associated 
nausea.  Blood pressure was 120/80.  The examiner assessed 
early gastroenteritis.  

The veteran was treated in service in December 1968 for 
moderately severe, constant pain at the site of an old 
ruptured appendix scar.  Initial temperature was 99.8 degrees 
Fahrenheit, pulse was 116, respirations were 16, and blood 
pressure was 128/94.  A second set of readings showed 
temperature of 99.8, pulse of 120, respirations of 18, and 
blood pressure of 130/96.  A history of a stitch abscess to 
the scar in July 1968 was noted.  On examination there was 
localized tenderness in the area of the scar.  Early, 
probably subfascial abscess was assessed.  

In service in March 1970 the veteran was treated for sudden 
dizziness beginning 24 hours prior, described as vertigo.  
The examiner assessed labyrinthitis and prescribed 
Tetracycline. 

Upon service reenlistment examination in July 1971, neurology 
was normal, and blood pressure was 118/80 seated.  

Upon Fleet Reserve examination in January 1972, neurology was 
normal, and blood pressure seated was 120/84.

The claims folder contains a record of hospitalization for 
two days in August 1984 at Portsmouth Naval Hospital.  The 
veteran reported suffering from constant dizziness with a 
feeling of drunkenness, with onset approximately 3 1/2 years 
prior, with recent worsening of the condition.  He reported 
having to stop what he was doing when dizzy and steady 
himself against a wall.  He reported also having memory 
lapses which were becoming more frequent and more severe.  He 
was noted to work as a window clerk at a Post Office, and 
reported frequently making errors in transactions with 
customers.  He also reported having headaches that were more 
severe and much more frequent.  He reported also being 
increasingly irritable, nervous, and tense.  Upon 
examination, the veteran had a markedly abnormal gait with 
veer to either side on routine waking, and inability to 
maintain tandem walking.  An angiogram showed markedly 
dilated and tortuous vessels of the vertebro-basilar system.  
The examiner diagnosed ataxia and dizziness probably due to 
compression of the brainstem by dilated blood vessels.  

Upon further neurological evaluation at Portsmouth Naval 
Hospital in August 1985, the  veteran reported a fairly acute 
onset of symptoms, but gradual worsening of symptoms over the 
past few years.  The veteran's significant symptoms of ataxia 
and falling were noted.  The examiner noted that there was no 
history of head injury and no history of middle ear problems.  
A markedly dilated and tortuous vertebro-basilar system was 
confirmed by CT scan, with CT of the head otherwise normal.  
An EMG showed right unilateral weakness.  The examiner 
assessed ataxic gait associated with dizziness and 
lightheadedness of unknown etiology, rule out vasculitis, 
rule out posterior fossa vascular compression syndrome, rule 
out toxin, rule out endocrine disorder, rule out metabolic 
problems, rule out demyelinating disease, and rule out 
degenerative disorder.  The examiner doubted tumor, trauma, 
or paroxysmal or psychogenic disorder.

At a February 1987 VA neurology examination, the veteran was 
evaluated for ataxia and residuals of a brain concussion.  
The veteran reported that his problem with dizziness and 
balance began five to six years prior.  The veteran also 
complained of progressive difficulty with memory and some 
change toward hostile and belligerent behaviors.  The 
veteran's history was noted to be essentially unremarkable.  
General physical examination was unremarkable.  Cardiac 
rhythm was regular with no bruit in the neck.  Blood pressure 
was 120/70.  The veteran had a slightly unsteady tandem gait.  
Left upper extremity coordination was minimal.  The examiner 
concluded that the veteran's neurological examination was 
currently essentially unremarkable except for the noted 
unsteady gait and minimal left upper extremity coordination.  

In a November 1998 letter, M. C. Rice, M.D., stated that the 
veteran had been under his care from 1986 until the veteran's 
death in May 1998.  The physician noted that the veteran 
suffered from several medical disorders including an aneurysm 
of the vertebrobasilar arteries of the brain, and several 
small strokes related both to the aneurysm and to 
hypertension.  The physician noted that the veteran had a 
history in service of a concussion in March 1955, and of 
hypertension, and of treatment for headaches and dizziness.  
The physician opined that the veteran had symptoms of 
neurologic disease, particularly brain aneurysms, while still 
in service.  The physician added that the veteran's 
hypertension may have also contributed to the gradual 
expansion of the aneurysm over the years. 

At a November 2000 hearing before the undersigned Board 
member in Washington, D.C., the appellant testified that in 
service the veteran had a first automobile accident in 1955, 
three years prior to their marriage, when he was asleep in 
the back seat of a car that was struck by a train.  She 
testified that in service in 1962 he was in another 
automobile accident when his car was rear-ended.  She 
testified that when she first met the veteran he would get 
headaches very easily and would occasionally become dizzy and 
would shake his head to clear it.  She testified that he had 
always discounted this condition, saying it was nothing.  She 
testified that he was treated for high blood pressure in 
service in 1969 or 1970, while they were in Guam.  She 
testified that after a time he was taken off the blood 
pressure medication, but that he was put back on it by Dr. 
Rice.  She testified that for a brief period after service 
the veteran was treated at the Portsmouth Naval Hospital, but 
that thereafter the veteran was treated by Dr. Rice because 
Dr. Rice was a specialist who was recommended by a treating 
physician at the Naval Hospital.  She testified that two CAT 
scans were taken at the Portsmouth Naval Hospital.  She 
testified that she and her husband first learned that he had 
an aneurysm at Portsmouth Naval Hospital in 1982 or 1983, but 
that it was not operated on because the operation was too 
dangerous due to the aneurysm's proximity to the brain and 
the resulting strong possibility that the veteran would have 
ended up a vegetable.  She testified that the veteran had a 
heart attack in the mid 1980's, and that he was treated by 
Dr. Money, a heart specialist.  She testified that she did 
not know whether the veteran's medical records following his 
retirement from service had been obtained by the VA.  She 
testified that the veteran worked for the U.S. Post Office 
for twelve years following his military retirement.  She 
testified that he worked as a clerk for the Post Office, and 
that he had required medical attention twice while working 
there, including once at the Virginia Beach General Hospital 
after falling and cutting his hand.  She added that he also 
lost time from work at the Post Office due to his health.  
She testified that he didn't receive worker's compensation 
from the Post Office because it was medically advised that as 
long as he could stand up he could keep working, despite Dr. 
Rice's protestations that the veteran had balance problems.  
She testified that the veteran retired from the Post Office 
because of his disabilities.  She explained that he was off 
work from the Post Office for two weeks the last time, and 
while Dr. Rice opined that he could continue working if he 
could perform light duty, the Post Office informed that there 
was no light duty work, and he was therefore forced to 
retire.  She testified that the veteran's capacities declined 
following his retirement from the Post Office, with 
increasing loss of balance, use of a walker, then use of a 
motorized golf cart, until he could no longer manage that.  
She added that the veteran was already using a cane when he 
was referred to Dr. Rice from the Portsmouth Naval Hospital.  
She testified that the veteran was treated by Dr. Rice from 
1985 or 1986 up until the time of the veteran's death, and 
this included treating the veteran while the veteran was in a 
nursing home.  She testified that the veteran had been at a 
nursing home for a period of six weeks to two months prior to 
his death.  She testified that first he was at a nursing home 
facility called Lee Memorial, and he was then transferred to 
Bay Point Nursing Center.  She testified that she had a 
letter informing that at Lee Memorial he was just given 
comfort care because he was terminally ill.

The claims folder contains a November 2000 medical opinion 
from A. M. Gordon, M.D./Ph.D., regarding the cause of the 
veteran's death, which letter is informed by a review of the 
record.  Dr. Gordon noted that the veteran suffered a 
concussion in service on March 23, 1955, and that he suffered 
a whiplash injury to the neck in an automobile accident in 
service in September 1962.  The physician also noted that the 
veteran had been seen on multiple occasions from May 1955 
through March 1970 for headaches and/or dizziness, and that 
on several occasions the veteran had high blood pressure, 
including readings of 138/100 in September 1962, 130/94 in 
May 1967, 142/90 in February 1968, and 128/94 and 130/96 in 
December 1968.  She further noted that the veteran had been 
medically evaluated for progressively worsening headaches, 
chronic dizziness, lightheadedness, and unsteady gait at the 
Naval Hospital in Portsmouth in 1984 and 1985.  She noted 
that the veteran was cared for by Dr. M. C. Rice from 1986 
until his death in May 1998, and that records showed that he 
suffered from a large aneurysmal dilation of the 
vertebrobasilar arteries of the brain, resulting in 
neurological symptoms and multiple cerebral infarctions and 
small vessel strokes.  She noted that the cerebral 
infarctions and strokes were also attributed to longstanding 
hypertension.  Dr. Gordon further noted that the veteran had 
a history of coronary artery disease and myocardial 
infarction, and had undergone coronary angioplasty in 1997.  
She noted that the death certificate indicated that stroke 
was the veteran's immediate cause of death, and that basilar 
artery aneurysm was an underlying cause of death.  She noted 
that hypertension was a known risk factor for 
atherosclerosis, which was the underlying pathology of 
cerebrovascular accidents and myocardial infarction.  She 
also noted that among atherosclerotic risk factors, 
hypertension was of greatest importance.  To support these 
medical statistical facts regarding hypertension as a risk 
factor in these disorders, and as the most important risk 
factor for atherosclerosis, Dr. Gordon cited to Harrison's 
Principles of Internal Medicine, 14th Edition, pages 1370 and 
2337, respectively.  Dr. Gordon concluded that it was as 
likely as not that the veteran developed hypertension in 
service, and more likely than not that hypertension 
contributed to the cause of death.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Certain diseases, 
such as cardiovascular disease, including essential 
hypertension, may be subject to service connection based on 
presumed incurrence in service, if manifested to a 
compensable degree within one year subsequent to service.  
See also 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Under the applicable criteria, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly, or 
together with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).

The evidence currently of record does not demonstrate that 
the veteran's blood pressure was persistently elevated during 
service or within the first post service year, or that he was 
placed on medication to control blood pressure during service 
or within the first post service year.  It is likewise 
unclear how treatment in service for headaches, some of which 
were associated with head and neck injuries sustained in 
motor vehicle accidents, can be equated with the existence of 
a brain aneurysm first identified many years after discharge 
from service.   

The record, including the appellant's testimony, informs that 
multiple post-service medical records which are currently 
absent from the claims folder may be pertinent to the claims 
on appeal.  Accordingly, these must be obtained, and, once 
obtained, further medical review and opinion is in order.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
appellant identify all sources of 
medical treatment received for 
headaches, dizziness/vertigo, 
hypertension or other cardiovascular and 
cerebrovascular diseases since discharge 
from service, and that she furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources she 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  The appellant 
should also be asked to provide copies 
of all pertinent medical records of the 
veteran which she has in her possession.  
Records obtained should include those of 
all hospitalization and treatment of the 
veteran at Portsmouth Naval Hospital 
from February 1972 until time of his 
death; all records of treatment or 
hospitalization at Virginia Beach 
General Hospital; all records of medical 
treatment or evaluation associated with 
the veteran's employment with the U. S. 
Post Office; all records of treatment by 
Dr. Money including for a myocardial 
infarction; all records of treatment by 
M. C. Rice, M.D., from 1986 until the 
time of the veteran's death; all records 
of medical care and treatment at the Lee 
Memorial care facility, and at the Bay 
Point Nursing Care Center in Virginia 
Beach, Virginia, as mentioned by the 
appellant in her November 2000 
testimony.  In this regard, the 
appellant should be requested to state 
where the veteran worked for the Post 
Office, and when he was treated or 
received inpatient care at Virginia 
Beach General Hospital, Lee Memorial, 
and Bay Point Nursing Care Center.  All 
records obtained should be associated 
with the claims folder.  

2.  Thereafter, the claims folder with 
the above records and a copy of this 
Remand should be referred to a VA 
specialist in vascular diseases for 
review.  All of these records must be 
reviewed by the specialist, and the 
specialist must indicate on his/her 
report that he/she has done so.  The 
specialist must then answer the 
following:  1)  Whether it is at least as 
likely as not that the veteran developed 
essential hypertension during his 
lifetime;  2)  If the answer to the first 
question is yes, then whether it is at 
least as likely as not that essential 
hypertension developed in service or was 
present within the first post service 
year or was otherwise related to the 
veteran's period of service;  3)  If the 
answer to the second question is yes, 
then whether it is at least as likely as 
not that the veteran's essential 
hypertension materially aided or lent 
assistance to the production of death; 4) 
Whether it is at least as likely as not 
that the basilar artery aneurysm 
causative of death developed in service 
or was otherwise related to service.  The 
specialist should provide a medical 
rationale for the opinions expressed.  

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Thereafter, the RO should 
readjudicate the appealed claims.  If the 
determinations remain adverse to the 
appellant, she and her representative 
should be provided a Supplemental 
Statement of the Case which includes a 
summary of additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  The appellant 
and her representative should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court as well as applicable laws a 
regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



